                                 No.
________________________________________________________________________

                             ESTATE OF CHRISTOPHER J. DAVIS, and
                                         DORETHA LOCK,
                                 as the Special Administrator of
                               the Estate of Christopher J. Davis,

                                                                              Plaintiff-Appellee,

                                                v.

                                          JUAN ORTIZ,

                                                             Defendant-Appellant.
________________________________________________________________________

                     Appeal from the United States District Court
                        for the Eastern District of Wisconsin
                             Case No. 18-CV-01846-JPS
                          The Honorable J. P. Stadtmueller
________________________________________________________________________

             SEVENTH CIRCUIT RULE 3(c) DOCKETING STATEMENT
________________________________________________________________________

       Defendant-Appellant Juan Ortiz, by his attorneys, CRIVELLO CARLSON, S.C., by

Attorney Samuel C. Hall, Jr., respectfully submits this Docketing Statement pursuant to Circuit

Rule 3(c)(1) of the United States Court of Appeals for the Seventh Circuit.

       This is an appeal from a denial of a Rule 56(a) Motion for Summary Judgment in a police

shooting case, which was entered on November 25, 2019, by the district court. The underlying

action was brought pursuant to 28 U.S.C. § 1331 and 42 U.S.C. § 1983, alleging a violation of

the Fourth Amendment of the United States Constitution by Defendant, Juan Ortiz. The Notice

of Appeal was filed on November 26, 2019. There were no related motions filed prior to the

Notice of Appeal.




         Case 2:18-cv-01846-JPS Filed 11/26/19 Page 1 of 3 Document 132
       Statutory authority for appellate jurisdiction is found generally in 28 U.S.C. § 1291 and

28 U.S.C. § 1294. The district court found that Juan Ortiz was not entitled to qualified immunity

on the question of whether the Fourth Amendment is applicable to the Estate’s claim against

Ortiz, despite the undisputed fact that Ortiz did not intentionally target or aim at Christopher

Davis at the time of the shooting, (ECF No. 129 at 7, 10). Pursuant to precedent in this Court

and the United States Supreme Court, such a denial of qualified immunity is immediately

appealable.

       The denial of qualified immunity is a “final” order in that it denies a defendant’s right to

not stand trial on this issue. As a result, the decision cannot be reviewed after trial, because by

that time, the right would have been lost. The denial of qualified immunity is considered

separate from the merits of the underlying action, because this Court would not be faced with the

question of the denial of qualified immunity again following trial. See, e.g., Behrens v. Pelletier,

516 U.S. 299, 315 (1996) (holding that the denial of summary judgment on grounds of qualified

immunity is immediately appealable).

       In the district court, Juan Ortiz’s Motion for Summary Judgment sought the dismissal of

all claims against him based upon qualified immunity and on the merits. This Motion was

denied as it relates to Plaintiffs’-Appellees’ claim for excessive force. At summary judgment,

Juan Ortiz argued that Plaintiffs’-Appellees’ excessive force claim was not cognizable because a

seizure had not occurred under the Fourth Amendment. Juan Ortiz further argued that he was

entitled to qualified immunity because the law is not clearly established as to whether a Fourth-

Amendment seizure occurs when an officer uses deadly force and unintentionally strikes a




                                                 2




         Case 2:18-cv-01846-JPS Filed 11/26/19 Page 2 of 3 Document 132
passenger in a vehicle. These arguments were rejected while also recognizing the undisputed

fact that Ortiz did not intentionally target Mr. Davis at the time of the shooting.

        Walworth County, Sheriff Kurt Picknell, the Town of East Troy, the Village of East

Troy, James Surges, Alan Boyes, Jeremy Swendrowski, Paul Schmidt, Craig Knox, Jeff Price,

Aaron Hackett, Wisconsin Municipal Mutual Insurance Company, Employers Mutual Casualty

Company, and American Alternative Insurance Corporation all brought motions for summary

judgment as to all of Plaintiffs’-Appellees’ claims. Those motions were granted in full.

        The sole claim that survived summary judgment is the Fourth Amendment excessive-

force claim against Juan Ortiz.

        Additionally, state-law wrongful death claims against Defendants Jose G. Lara and

Roberto Juarez-Nieves, Jr. remain, subject to a motion for default judgment, as those parties are

in default.

        Dated this 26th day of November, 2019.


                                               By: /s/ Samuel C. Hall, Jr.
                                                    SAMUEL C. HALL, JR.
                                                             Counsel of Record
                                                    BENJAMIN A. SPARKS
                                                    CRIVELLO CARLSON, S.C.
                                                    710 N. Plankinton Avenue, Suite 500
                                                    Milwaukee, WI 53203
                                                    Phone: (414) 271-7722
                                                    Fax: (414) 271-4438

                                                      Attorneys for Defendant-Appellant Juan Ortiz




                                                  3




          Case 2:18-cv-01846-JPS Filed 11/26/19 Page 3 of 3 Document 132
